Title: To George Washington from Burwell Bassett, 25 December 1771
From: Bassett, Burwell
To: Washington, George



Dear Sir
Eltham 25 December 1771

Not knowing of the return of this messenger I wrote you by the last post to which I now refer you, I have meet with no Body yet to enquire into Hill Character But will make it my Business next weak to go to king Wm & when I am informd will let you know by the next Post, In my last I inclos’d you two letters recommending Mr James Hockaday one from Mr Burbridge the other from Mr Bat Dandridge, Hockaday apply’d to me I know him to be Sober Honest & industrious & understand Accot pretty well, But as he has never been in any Business accept looking after a small platation of his own I thought it right to mention it.
The Assemble meet the six of Febry when I hope to have the pleasure of yours & Mrs Washington Company at Eltham, If there is any thing that I can do for you before you fix on a manager please to command me, Inclos’d you’ll receive and Accot of the Negroes & Stocks of all sorts at the plantations below which I made the overseer take and bring to me—Please to make my Love & best Complements acceptable at M. Vernon I am Dr Sr Your Mo: Affect. & Obt Servt

Burl Bassett

